Citation Nr: 1216668	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right elbow disability, rated as noncompensable prior to September 17, 2008; and as 10 percent disabling thereafter.

2.  Entitlement to an initial rating higher than 10 percent for a left elbow disability. 

3.  Entitlement to an initial rating higher than 30 percent for residuals of a cold injury to the right lower extremity.  

4.  Entitlement to an initial rating higher than 30 percent for residuals of a cold injury to the left lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to June 12, 2009.

6.  Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, prior to June 12, 2009.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a right elbow disability, denied service connection for a left elbow disability, and denied service connection for cold injuries to the bilateral lower extremities.

In March 2005, the Board denied the Veteran's claims stemming from the April 2003 rating decision.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a March 2006 Order vacated the Board's decision and remanded those matters for compliance with the instructions in the Joint Motion for Remand.  In October 2006, the Board granted the claim for service connection for cold injuries to the lower extremities and remanded the claim for an increased rating for a right elbow disability and for service connection for a left elbow disability for further development.  

In December 2006, the RO assigned one 30 percent rating for the Veteran's cold injuries to the bilateral lower extremities, effective August 29, 2002, in accordance with the October 2006 Board decision.  In April 2008, the RO determined that instead the Veteran should be in receipt of two 30 percent ratings for the cold injuries to the lower extremities, one for each extremity, and granted such ratings effective August 29, 2002.  In April 2009, the RO granted service connection for a left elbow disability, rated as 10 percent disabling effective August 29, 2002, and increased the right elbow disability from 0 to 10 percent disabling, effective September 17, 2008.  In October 2011, the RO granted the Veteran a TDIU and DEA benefits each effective June 12, 2009.  In October 2011, the Veteran filed a notice of disagreement with respect to the effective dates assigned for a TDIU and DEA benefits.

The Board notes the Veteran's representative's argument that the Veteran is entitled to special monthly compensation (SMC ) pursuant to 38 U.S.C.A. § 1114(s), and that such an award should be granted by the Board in the first instance in light of the Court's holding in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Specifically, the Veteran's representative argues that the Veteran is entitled to SMC because he is in receipt of a 100 percent rating, his TDIU rating, as well as a combined disability rating of 60 percent.  Such contentions will be analyzed in the body of the decision, under the section entitled, "Other Considerations."

The Board notes that the issue of entitlement to an effective date earlier than September 17, 2008, for the assignment of a 10 percent rating for a right elbow disability was certified on appeal and addressed in the January 2012 supplemental statement of the case.  However, because that issue is encompassed within the issue of entitlement to an increased rating for a right elbow disability, a claim that spans the entirety of the appeal, the Board has phrased the issues as stated on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right elbow disability has been manifested by limitation of motion of the elbow not limited to 100 degrees flexion or 45 degrees extension.  The elbow has been manifested by painful motion.  There has been no objective evidence of ankylosis, malunion, nonunion, or impairment of the ulna.  The objective evidence has not demonstrated a muscle or neurological disability medically linked to the right elbow shrapnel injury.  There is evidence of a scar tender to palpation.

2.  Since August 29, 2002, when service connection became effective, the Veteran's left elbow disability has been manifested by limitation of motion of the elbow not limited to 100 degrees flexion or 45 degrees extension, with arthritis.  The elbow has been manifested by painful motion.  There has been no objective evidence of ankylosis, malunion, nonunion, or impairment of the ulna.  The objective evidence has not demonstrated a muscle or neurological disability medically linked to the left elbow shrapnel injury.

3.  Since August 29, 2002, when service connection became effective, the cold injury of the right lower extremity has been manifested by pain and subjective reports of cold sensitivity, numbness, and tingling as well as clinical findings relating to nail abnormalities, neurological deficiencies, and X-ray abnormalities of osteoarthritis-like involvement of the foot.

4.  Since August 29, 2002, when service connection became effective, the cold injury of the left lower extremity has been manifested by pain and subjective reports of cold sensitivity, numbness, and tingling as well as clinical findings relating to nail abnormalities, neurological deficiencies, and X-ray abnormalities of osteoarthritis-like involvement of the foot.

5.  For the period prior to June 12, 2009, the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

6.  For the period prior to June 12, 2009, the Veteran has been in receipt of a permanent, total disability rating.



CONCLUSIONS OF LAW

1.  For the period prior to September 17, 2008, the criteria for an increased 10 percent rating for a right elbow disability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, 4.118, DCs 5206, 5207 (2011), see Burton v. Shinseki, 25 Vet.App. 1 (2011).

2.  Since September 17, 2008, the criteria for a rating in excess of 10 percent rating for a right elbow disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, 4.118, DCs 5206, 5207 (2011).

3.  Since August 29, 2002, when service connection became effective, the criteria for a rating in excess of 10 percent rating for a left elbow disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, 4.118, DCs 5206, 5207 (2011).

4.  Throughout the pendency of the appeal, the criteria for a separate 10 percent for a right elbow scar status post shrapnel wound have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a. 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).

5.  Since August 29, 2002, when service connection became effective, the criteria for a rating in excess of 30 percent for a cold injury of the right foot have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2011). 

6.  Since August 29, 2002, when service connection became effective, the criteria for a rating in excess of 30 percent for a cold injury of the left foot have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2011).

7.  For the period prior to June 12, 2009, the criteria for the assignment of a TDIU and DEA benefits have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to grant a TDIU and DEA benefits prior to June 12, 2009, herein constitutes a complete grant of the benefit sought on appeal for those issues, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

With respect to the claims for increased ratings for cold injuries to the right and left lower extremities and a left elbow disability, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the December 2006 and April 2009 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the Veteran's claim for an increased rating for a right elbow disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a September 2002 letter, sent prior to the initial unfavorable AOJ decision issued in April 2003, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Further, in March 2009, the Veteran was informed of the rating criteria pertaining to elbow disabilities.  Additionally, a January 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the January 2007 letter was issued after the initial April 2003 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2007 letter was issued, the Veteran's increased rating claim was readjudicated in the March 2010, October 2011, and January 2012 supplemental statements of the case. Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Board notes that in a March 2012 correspondence, the Veteran's representative stated that the Veteran was scheduled for a VA examination on March 1, 2012.  However, a review of the Veteran's Virtual VA records is negative for such examination and there is otherwise no indication that the Veteran in fact underwent a VA examination at that time.  The Veteran's representative nor the RO has submitted any newer examination or referenced that such as examination took place on March 1, 2012.  The Board is inclined to determine that if such examination had taken place, either the Veteran's representative or the RO would have notified the Board or submitted the examination.  Moreover, it is not clear as to what issue the examination was meant to address, including any issue currently on appeal.  Accordingly, and in light of the favorable outcome of this decision, the Board finds that a remand to determine whether such examination occurred would unduly burden the Veteran in this case as the overall evidence does not suggest that a newer examination has taken place.  In so determining, the Board further notes that in correspondence dated on March 30, 2012, the Veteran's representative requested that the Veteran's claims be decided by the Board within 30 days.

The Veteran has also been afforded VA examinations in October 2002, September 2008, and September 2011, in order adjudicate his increased rating claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's elbow disabilities and lower extremity cold residuals disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2006 remand directives in obtaining all identified records and affording the Veteran a VA examination such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011); 38 U.S.C.A. § 1155 (West 2002).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Right and Left Elbow Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2011). 

The Veteran's right and left elbow disabilities are currently rated under Diagnostic Code 5206 which pertains to limitation of flexion of the forearm.  38 C.F.R. § 4.71a.  Other applicable diagnostic codes include DC 5207, which pertains to limitation of extension of the forearm, DC 5208, which pertains to flexion of the forearm limited to 10 degrees and extension to 45 degrees, and DC 5213, limitation on supination and pronation.  38 C.F.R. § 4.71a, DCs 5207, 5208, 5213 (2011).   The evidence in this case does not demonstrate that the Veteran suffers from ankylosis of the elbow, DC 5205, flail joint of the elbow, DC 5209, false flail joint of the radius or ulna, DC 5210, impairment of the ulna, DC 5211, or impairment of the radius, DC 5212.  Specifically, the VA examinations and VA and private records do not demonstrate a diagnosis of any of those disorders.

The regulatory criteria set forth in 38 C.F.R. § 4.71a , DCs 5205 through 5213 provide different ratings for the minor arm and the major arm.  The Veteran has indicated (on VA examination) that he is right-handed; therefore, in evaluating the Veteran's entitlement to a higher initial rating for the right and left elbow, the Board will apply the ratings and criteria for the major and minor arm under the relevant diagnostic codes.  38 C.F.R. § 4.69 (2011). 

Normal extension and flexion of the elbow is from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate I (2011).  Limitation of flexion of the forearm is rated 0 percent when limited to 110 degrees; 10 percent when limited to 100 degrees; 20 percent when limited to 90 degrees (major or minor) or 70 degrees (minor); 30 percent when limited to 70 degrees (major) or 55 degrees (minor); 40 percent when limited to 55 degrees (major) or 45 degrees (minor); and 50 percent when limited to 45 degrees (minor).  38 C.F.R. § 4.71, DC 5206 (2011). 

Limitation of extension of the forearm is rated 10 percent when limited to 45 degrees or 60 degrees; 20 percent when limited to 75 degrees (major or minor) and 90 degrees (major), 30 percent when limited to 90 degrees (major) or 100 degrees (minor); 40 percent when limited to 100 degrees (major) or 110 degrees (minor); or 50 percent when limited to 110 degrees (major).  38 C.F.R. § 4.71, DC 5207 (2011). 

A 20 percent rating is warranted where there is flexion limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71, DC 5208 (2011).

Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side and 20 percent for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc  or moderate pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side and 20 percent for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a (2011). 

Turning to the evidence of record, on October 2002 VA examination, the Veteran reported weakness and stiffness in both elbows.  He had normal flexion of the right elbow and extension was normal at -5 degrees.  Supination and pronation was normal in the right elbow.  He had normal extension and flexion of the left elbow.  Although it states that the left elbow flexed to 60 degrees, such appears to be a typographical error in that the examiner found normal left elbow flexion, which would instead have read 160 degrees.  Supination and pronation was normal.  He had mild stiffness in the left elbow on objective testing and complained of stiffness in both elbows daily.  

VA treatment records reflect that in October 2002, the Veteran reported pain in the left elbow.  

On November 2002 VA examination, extension of the right and left elbows was to 0 degrees.  Flexion of the right elbow was from 5 to 132 degrees, and flexion of the left elbow was from 7 to 130 degrees.  Supination and pronation of the forearm was from 0 to 80, bilaterally.  X-ray examination of the left elbow showed arthritis.  There was no arthritis of the right elbow.  

VA treatment records reflect in March 2005, the Veteran underwent an olecranon burectomy and excision of osteophyte to the left elbow.  He was noted to have mild discomfort of the left elbow.

On September 2008 VA examination, the Veteran reported having pain, stiffness, and weakness in the elbows.  Range of motion of the right elbow revealed active extension lacking 31 degrees from full extension and passive extension to 24 degrees.  There was no evidence of further limitation of motion on repetitive testing.  Active flexion was to 104 degrees with pain, and was to 124 degrees with pain, passively.  Range of motion of the left elbow revealed active extension lacking 31 degrees from full extension and lacking 18 degrees from full extension passively, with pain.  Flexion was to 120 degrees actively and to 130 degrees passively.  Supination was greater than 30 degrees, bilaterally.  Pronation was to 70 degrees on the left side and to 80 degrees on the right side.  Range of motion was limited due to pain.  There was no further limitation of motion on repetitive use.  The right elbow scar appeared well-healed.  The scar was flat and measured three inches in length and the less than .5 inches in width.  The scar was mildly tender to touch.  It did not adhere to the underlying tissue or limit range of motion.  

On September 2011 VA examination, the Veteran reported that he had trouble bending his right elbow.  He had pain and stiffness in his elbows.  There was no indication of muscular or neurological disability related to the right elbow disability.  Active range of motion of the right elbow showed extension lacking at 28 degrees, with pain from 45 degrees to 28 degrees.  Passive range of motion of the right elbow showed extension lacking at 25 degrees, with pain at 62 degrees.  Active flexion lacked from 28 to 125 degrees, with pain from 100 degrees to 128 degrees.  There was limitation of motion on repetitive use from 110 to 125 degrees due to pain.  Range of motion of the left elbow revealed active extension lacking at 26 degrees from full extension.  There was pain from 54 degrees to 26 degrees from full extension.  Passive extension was lacing at 26 degrees, with pain at 30 degrees.  Active and passive flexion was lacking at 26 degrees to 134 degrees, with pain at 124 degrees.  There was no additional limitation of motion on repetitive movements.  

In this case, the Board finds that prior to September 17, 2008, the Veteran was entitled to an increased 10 percent rating for the right elbow when taking into account painful motion in accordance with 38 C.F.R. § 4.59 which states that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  In that regard, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet.App. 1 (2011).  Accordingly, despite that the Veteran's right elbow disability was not severe enough to warrant a compensable rating under the rating schedule, the Board finds that in light of the Veteran's consistent statements of elbow pain and stiffness and objective findings of such, a 10 percent rating is warranted for the period prior to September 17, 2008, for a right elbow disability.  

However, the Board finds that ratings higher than 10 percent for either the right or left elbow has not been warranted at anytime during the pendency of the appeal.  In so finding, the Board notes that when taking into consideration the range of motion testing on VA examination conducted in 2002, 2008, and in 2011, flexion, extension, pronation, and supination of the elbow has not met the criteria for higher 20 percent ratings under DCs 5206, 5207, 5208, or 5213.  Specifically, there was no indication on VA examination or in the treatment records that the Veteran's right or left elbow disability was mechanically limited to 90 degrees flexion, 75 degrees extension, 100 degrees flexion with 45 degrees extension, less than 30 degrees pronation, or pronation lost beyond last quarter of the arc.  38 C.F.R. § 4.17a, Dc 5206-5213 (2011).  In that regard, the Board finds that even though in 2011 there was significant pain on motion, the repetitive testing did not demonstrate range of motion restricted to the degrees necessary for higher ratings when strictly reading the rating criteria.  Specifically, the limitation of motion of the right elbow due to pain was not reduced to 100 degrees flexion and 45 degrees flexion.  While the Veteran had pain at those degrees, he was able to flex and extend repetitively to a greater degree.  Thus, a 20 percent rating is not warranted. Accordingly, ratings higher than 10 percent are not warranted for the left or right elbow disability at anytime during the pendency of the appeal.

When reviewing the record, the Board finds that separate ratings for neurological or muscular disabilities are not warranted because although the evidence does demonstrate loss of muscular ability in both arms and wrist, the medical evidence has not related that loss to the service-connected elbow disabilities status post shrapnel wounds.  Rather, the evidence demonstrates that the Veteran suffers from a number of other disabilities that affect his nerves and muscles, including peripheral neuropathy and arthritis,  and those conditions have not been medically related to his service-connected elbow disabilities on VA examination.  Accordingly, the Board declines to award additional disability ratings for those manifestations, finding that the current ratings take into account painful motion of the elbows as well as stiffness and weakness under 38 C.F.R. § 4.59 (2011).

However, the Board does find that a separate 10 percent rating is warranted for the Veteran's residual scar related to the shrapnel injury to the right elbow.  Specifically, on September 2008 VA examination, the right elbow scar appeared well-healed.  The scar was flat and measured three inches in length and the less than .5 inches in width.  The scar was mildly tender to touch.  It did not adhere to the underlying tissue or limit range of motion.  Accordingly, DC 7804, which pertains to painful scars on objective testing, is applicable and a separate 10 percent rating is warranted under that code.  38 C.F.R. § 7804 (2008).  

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, the Veteran has been shown to have no change in range of motion of his right and left elbows with repetitive movement, nor increased pain, fatigue, weakness, or lack of endurance following repetitive use that would result in higher 20 percent ratings based upon limitation of motion of the elbow.  While there is evidence of increased pain and tension on repetitive testing, and evidence of reported flare-ups on activity, there is no evidence that such symptoms or flare-ups demonstrate a disability picture necessary to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45; De Luca  v. Brown, 8 Vet. App. 202 (1995).  As stated above, the limitation of motion of the right elbow due to pain was not reduced to 100 degrees flexion and 45 degrees flexion.  While the Veteran had pain at 62 degrees extension and 100 degrees flexion, he was able to flex repetitively to a greater degree.  Thus, a 20 percent rating is not warranted.

Cold Residuals to the Right and Left Lower Extremities

The Veteran's cold residuals to the right and left lower extremities are currently rated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under Diagnostic Code 7122, a 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 4.104, Diagnostic Code 7122. 

Turning to the evidence of record, on October 2002 VA examination, the Veteran reported having pain in his legs at all times.  He felt that his feet became cold quickly and that he had to use socks all the time.  The pain in his feet would sometimes wake him at night.  Most of his tingling and numbness was in the legs.  He had chronic swelling of the legs.  It was hard to cut his toenails.  He also suffered from joint stiffness.  Physical examination showed 2+ edema on the right leg and 1+ edema on the left leg.  Palpation revealed good peripheral pulses.  Reflexes were not elicited in the knees.  Sensation was normal in the legs and feet.  He had a limping gait due to previous knee surgery and varicose veins.  He used a walking cane and walker at home.  The most he could stand was 10 minutes at a time.  He was able to garden and mow the lawn.  Motor strength was 5/5 in both legs.  The assessment was chronic pain in both legs, status post malignant tumor removal from the right leg, left knee arthroplasty, bilateral knee arthrotomy, and bilateral venous stripping.  There was peripheral neuropathy and onychomycosis of the nails.  

On November 2002 VA examination, the Veteran reported having numbness, tingling, and severe burning pain in both legs.  Physical examination showed dorsalis pedis reflexes were 1/4 and posterior tibial reflexes were 2/4, bilaterally.  Achilles tendon reflexes were 0/4, bilaterally.  Muscle strength in the lower extremities was 4+/5.  The skin was thin, atrophic, and brittle.  The nails were thick, yellow, brittle, and dystrophic.  The assessment was onychomycosis.  The leg parathesias and skin changes were likely related to cold exposure. 

VA treatment records reflect that in March 2006, the Veteran was able to walk without difficulty but was having difficulty getting in and out of the bathroom.  In December 2008, the Veteran reported having trouble moving around and requested a scooter.  He was observed to walk slowly but without difficulty.  There was right pedal edema with mycotic toenails.  He was using compression stockings.  He was to be evaluated for possible surgery for his vascular disorder.

In August 2010, the Veteran's private physician submitted a statement that he could not sit for more than 15 minutes at a time due to leg pain and had to constantly elevate and reposition his legs.  

VA treatment records reflect that in December 2010, the Veteran reported using support hose which helped his leg edema.  Physical examination revealed mild edema in the right leg as compared to the left.  

On September 2011 VA examination, the Veteran reported that if he sat, his feet would swell.  He could not stand for more than five to ten minutes at t time.  He had fatigability and cold intolerance.  Physical examination revealed that the Veteran could not walk more than a few steps and needed assistance with walking.  He stated that the pain in his feet would sometimes cause him to have to get into bed.  There was onchomycosis of all toes.  There was some atrophy at the left ankle.  There was evidence of painful motion, swelling, and rigidity of the right and left ankles.

The Board notes that a 30 percent rating is the maximum allowable rating under the applicable schedular rating criteria.  Thus, a higher rating is not possible at anytime during the pendency of the appeal.  The Board notes that Note (1) under Code 7122 provides that amputations of fingers or toes and other disabilities that have been diagnosed as the residual effects of cold injury, such as Reynaud's phenomenon, muscle atrophy, peripheral neuropathy, etc., are to be separately rated unless they are used to support an evaluation under Code 7122. 

The Board observes the Veteran has in fact been diagnosed with peripheral neuropathy of the right and left lower extremity and that a VA examiner had related the Veteran's bilateral leg parethesias to his in-service cold exposure.  However, the Board finds that separate ratings for the peripheral neuropathy is not warranted because to award such ratings would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2011).  Such is the case because in awarding the separate 30 percent ratings, the RO took into consideration the symptoms of numbness and diminished reflexes in the legs, among the Veteran's other symptoms of pain, stiffness, and edema.  The Board finds that the Veteran's lower extremity symptoms as a whole meets the criteria for the separate 30 percent ratings, including the Veteran's arthritis of the toes, diminished sensation, numbness and tingling, and onchomycosis.  Moreover, it is unclear whether the Veteran's arthritis of the toes was related to his residual cold injuries, and on VA examination, there have not been positive associations with color changes, locally impaired sensation, or hyperhidrosis due to the residual cold injuries.  Accordingly, the neuropathic symptomatology was critical to the assignment of the separate 30 percent ratings and thus the 30 percent ratings must be interpreted to encompass all of his symptomatology related to his cold injuries.  Accordingly, separate compensable ratings for residual cold injuries of the left and right lower extremities are not for application in this instance.

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011). 

The Veteran is currently service-connected for residuals of a cold injury to the right and left lower extremities, each rated 30 percent; a right elbow disability, rated 10 percent; a right elbow scar, rated as 10 percent; and a left elbow disability, rated as 10 percent disabling, with a combined rated of 70 percent.  In this case, the Board finds that the Veteran meets the scheduler criteria for a TDIU because all of his service-connected disabilities, his cold injury residuals and his right and left elbow disabilities status post shrapnel injuries, are of a common etiology.  Specifically, the disabilities were all incurred in action.  See 38 C.F.R. § 4.16(a).  Thus, he meets the percentage criteria for consideration of a TDIU because at all times during the pendency of the appeal, he had at least one 60 percent disability rating.  The remaining question before the Board is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the period prior to June 12, 2009.

The Veteran contends that he has been unemployable due to his service-connected disabilities since 1988 when he retired from his position as a laundry worker due to pain in his arms and legs.  

Private opinions submitted in July 2006 and in August 2006 reflect that the Veteran's residual cold injuries caused him pain and poor circulation of the feet.  

On September 2008 VA examination, the Veteran's bilateral elbow disabilities were considered to prevent many activities of daily living, including shopping, completing chores, bathing, dressing, or driving.  

An August 2010 private opinion reflects the Veteran's physician's opinion that the Veteran had been totally disabled solely due to his service-connected disabilities since at least August 2002.  The physician stated that she had been treating the Veteran for his elbow disabilities and lower extremity cold residuals for at least 10 years and that he experienced unrelenting pain on a daily basis due to his disabilities.  He was permanently limited in his ability to stand, sit, or walk and could not lift anything that was more than 10 pounds.  He could not sit for more than 15 minutes and had to constantly elevate or reposition his legs.  He could not use his arms or legs for any repetitive movements.  

An October 2010 private employability evaluation reflects a finding that the Veteran's bilateral elbow disabilities, along with his lower extremity disabilities, left him totally disabled.  The examiner explained that he had reviewed the Veteran's claims file, including the August 2010 private opinion, and had determined that the Veteran could not lift weights, use his hands for tasks requiring bilateral manual dexterity, or hold or manipulate small objects with either hand.  His feet gave him a significant degree of pain and he spent his days in a reclining chair.  He had to elevate his feet and he used a scooter to move around.  The examiner determined that the Veteran's inability to perform tasks requiring bilateral manual dexterity or manipulate small objects alone would preclude all competitive employment.  That fact, along with his inability to sit without his feet being elevated and that he had to use a scooter to move around made him unemployable.  

On September 2011 VA examination, the Veteran reported that his lower extremity disabilities made it so that he could not stand for more than 5 to 10 minutes at a time and that when he sat his feet would swell.  He had trouble bending his right elbow.  After completing physical examination of the Veteran, the examiner determined that the Veteran's cold injuries and right and left elbow disabilities likely impacted his physical and sedentary labor due to pain and swelling.  The foot disabilities required elevation of the feet and his elbow disabilities made it so that he could not type, assemble, or lift.  

In this case, the Board finds that the Veteran's service-connected disabilities, when viewed together, render him totally disabled and unemployable including prior to 2009.  Multiple physicians have stated that the Veteran's lower leg disabilities status post cold injuries cause the Veteran constant pain and require that he elevate his legs most of the day, and there is medical evidence to demonstrate that the Veteran's right and left elbow disabilities severely restrict his ability to pick up items, type, drive, or lift any sort of weight with his hands.  Accordingly, the Board finds that the Veteran's service-connected disabilities, to include both his upper and lower extremity disabilities, prevents the Veteran from completing even sedentary work, as the September 2011 VA examiner determined.  In accordance with the medical judgment of the Veteran's primary physician, the Board further finds that the Veteran's service-connected disabilities have prevented employability prior to June 12, 2009, and throughout the pendency of the appeals for increased ratings.  

With regard to the Veteran's claim for an earlier effective date for DEA benefits, VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2012).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

As indicated above, the Veteran has been awarded a TDIU for the pendency of the appeal.  His service-connected disabilities are considered to be totally disabling and this level of disability is reasonably certain to continue throughout the life of the Veteran.  As such, basic eligibility for Chapter 35 DEA benefits for the period prior to June 12, 2009, is warranted. 

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral elbow disabilities and residual cold injuries of the bilateral lower extremities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral elbow disabilities and residual cold injuries of the bilateral lower extremities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As noted above, the Board will also consider whether the Veteran is entitled to SMC benefits at the housebound rate to fulfill VA's "well established" duty to maximize the Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC ). 

Special monthly compensation at the housebound rate is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran eligible for SMC.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

Presently, the Veteran is in receipt of service connection for the residuals of a cold injury to the right and left lower extremities, each rated 30 percent; a right elbow disability, rated 10 percent; a right elbow scar, rated as 10 percent; and a left elbow disability, rated as 10 percent disabling.  Although the Veteran's representative argues that any one of these disabilities, independently, meets the criteria for a TDIU, the Board does not agree.  For, when reviewing the medical evidence upon which the TDIU was granted, both the October 2010 and the September 2011 examiners' determined that all four extremities contributed to the Veteran's unemployability, and thus, there are multiple underlying disabilities upon which the TDIU was based.  In that regard, the October 2010 examiner stated that it was the Veteran's bilateral elbow disabilities that caused him to be unemployable, and the September 2011 VA examiner stated that all four extremities greatly impeded the Veteran's ability to work.  Thus, the Veteran's disability picture in this case does not meet the criteria for the award of an SMC based upon the scheduler ratings, as the Veteran's representative claims, because his TDIU was awarded based upon multiple underlying service-connected disabilities.  Moreover, the Veteran does not have independently rated disabilities to equal 60 percent.  Thus, the Veteran does not meet the criteria for SMC on a purely scheduler basis in accordance with Buie, supra.  Because the Veteran's representative does not argue that the Veteran is entitled to SMC by reason of being housebound, the Board will not analyze that claim at this time.  In so doing, the Board finds that Buie does not direct such an analysis to occur in the first instance.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, a 10 percent rating has been warranted for the right elbow disability, with a separate 10 percent rating for a right elbow scar.  Since August 29, 2002, higher ratings for the left elbow disability and for the residual cold injuries to the lower extremities has not been warranted.  For the period prior to June 12, 2009, a TDIU and DEA benefits has been warranted.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Prior to September 17, 2008, an increased 10 percent rating for a right elbow disability is granted, subject to the laws and regulations that govern monetary awards.

Since September 17, 2008, a rating in excess of 10 percent for a right elbow disability is denied.

A rating in excess of 10 percent for a left elbow disability is denied.

A separate 10 percent rating for a residual scar of the right elbow is granted, subject to the laws and regulations that govern monetary awards.

A rating in excess of 30 percent for residuals of a cold injury to the right lower extremity is denied.

A rating in excess of 30 percent for residuals of a cold injury to the left lower extremity is denied.

A TDIU for the period prior to June 12, 2009, is granted, subject to the laws and regulations that govern monetary awards.





	(CONTINUED ON NEXT PAGE)


DEA benefits under the provisions of Chapter 35, Title 38, United States Code, for the period prior to June 12, 2009, is granted, subject to the laws and regulations that govern monetary awards.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


